UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 38)* KELLOGG COMPANY (Name of Issuer) Common Stock, $.25 par value per share (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [X]Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Continued on following pages Page 1 of 12 Pages Exhibit Index: Page 12 SCHEDULE 13G CUSIP No. 487836108 Page 2 of 12 Pages 1. Names of Reporting Persons. W. K. KELLOGG FOUNDATION TRUST 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization Michigan Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 20.0% Type of Reporting Person: OO SCHEDULE 13G CUSIP No. 487836108 Page3 of 12 Pages 1. Names of Reporting Persons. W. K. KELLOGG FOUNDATION 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization Michigan Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 20.0% Type of Reporting Person: CO SCHEDULE 13G CUSIP No. 487836108 Page4 of 12 Pages 1. Names of Reporting Persons. JAMES M. JENNESS 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 20.0% Type of Reporting Person: IN SCHEDULE 13G CUSIP No. 487836108 Page5 of 12 Pages 1. Names of Reporting Persons. LA JUNE MONTGOMERY TABRON 2. Check the Appropriate Box if a Member of a Group (a) [] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 0 6. Shared Voting Power 7. Sole Dispositive Power 0 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 20.0% Type of Reporting Person: IN SCHEDULE 13G CUSIP No. 487836108 Page6 of 12 Pages 1. Names of Reporting Persons. WENDA W. MOORE 2. Check the Appropriate Box if a Member of a Group (a) [ ] (b) [X] 3. SEC Use Only 4. Citizenship or Place of Organization United States of America Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 7. Sole Dispositive Power 8. Shared Dispositive Power 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions) [ ] Percent of Class Represented by Amount in Row (9) 20.0% Type of Reporting Person: IN SCHEDULE 13G Page7 of 12 Pages This Schedule 13G is being filed as Amendment No.38 to the Schedule 13G dated April23, 1979 filed on behalf of Harris Trust and Savings Bank, Lyle C. Roll, Russell G. Mawby and William V. Bailey as trustees of the W.K. Kellogg Foundation Trust (the “Trust”) with respect to shares of common stock, $.25 par value per share, of Kellogg Company (the “Shares”). This Amendment No.38 is being filed by the Trust on behalf of itself, W.K. Kellogg Foundation (the “Foundation”), as sole beneficiary of the Trust, and James M. Jenness, La June Montgomery Tabron and Wenda W. Moore, as the three individual trustees of the Trust as of December31, 2014. Aseparate Schedule 13G is being filed by The Bank of New York Mellon Corporation, as parent holding company for The Bank of New York Mellon Trust Company, N.A., the sole corporate trustee of the Trust. Previously, the three individual trustees of the Trust filed jointly on Schedule 13G with the sole corporate trustee. Sterling K. Speirn left the office of trustee of the Trust on March 31, 2014.On that date, La June Montgomery Tabron succeeded Mr. Speirn as a trustee of the Trust.Accordingly, beginning with the year ending December 31, 2014, Mrs. Montgomery Tabron is reporting her shareholdings of Kellogg Company in lieu of Mr. Speirn on amendments to this Schedule 13G. Under the agreement governing the Trust, if a majority of the trustees of the Trust (which majority must include the corporate trustee) cannot agree on how to vote the Shares, the Foundation has the power to direct the voting of such stock.In addition, the Foundation has the power to approve successor trustees and to remove trustees of the Trust, subject to certain limitations.As such, the Foundation may be deemed to beneficially own the Shares held in the Trust for purposes ofSection 13(d) of the Act. The number of Shares beneficially owned by each of the Trust, the Foundation, James M. Jenness, La June Montgomery Tabron and Wenda W. Moore, individually, as fiduciary or otherwise, is hereinafter reported.The number of Shares beneficially owned collectively by such persons is 71,380,292, which is approximately 20.0% of the Shares outstanding.Of this amount, 71,174,190 Shares, or approximately 20.0% of the Shares outstanding, represent Shares held in the Trust, and beneficially owned by the trustees in a fiduciary capacity on behalf of the Trust. The number of reported Shares for James M. Jenness includes 5,000 Shares that he may acquire within 60 days of December31, 2014 by exercising options granted to him under the Kellogg Company Key Employee Incentive Plans. Item 1(a). Name of Issuer: Kellogg Company Item 1(b).
